Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 21-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0322142).

Regarding Claim 9, Lee discloses a method of adding an entry for a directory into a storage system, comprising: 
receiving, at the storage system, a request for adding the entry for the directory ([0099], Lee); 
determining that directory metadata associated with the entry for the directory does not exist in a directory volume ([0101], Lee); and 
generating the directory metadata associated with the entry for the directory in the directory volume ([0101], Lee).

Regarding Claim 21, Lee discloses a method of claim 9, wherein the directory volume corresponds to a first storage space that is separate from a second storage space that corresponds to a file volume that stores file metadata for files in the directory (Fig. 4, 210-240, and [0115], Lee).

Regarding Claims 22 and 30, Lee discloses a storage system for adding an entry for a file, comprising:
a memory configured to store data (Fig. 12, 1230, Lee); and
a processor in communication with the memory (Fig. 12, 1210, Lee), the processor configured to:
receive a request for adding the entry for the file ([0085], Lee); 
determining that directory metadata associated with the entry for the file does not exist in a directory volume ([0086], Lee);
allocating file metadata in a file volume, the file metadata associated with the file ([0086], Lee); and
generating the directory metadata associated with the entry for the file in the directory volume, the directory metadata associated with the entry for the file comprising an identifier of the file metadata ([0101], Lee).

Regarding Claims 23 and 31, Lee discloses a storage system, wherein the processor is further configured to:
determine a shard volume to store data for the file as a plurality of shards ([0127]-[0130], Lee); and
add the data for the file to the shard volume as the plurality of shards ([0127]-[0130], Lee).

Regarding Claims 24 and 32, Lee discloses a storage system, wherein the file metadata comprises:
a shard volume identifier identifying the shard volume ([0032] and [0072], Lee); and 
a shard identifier associated with each of the plurality of shards and identifying the file within the shard volume ([0032] and [0072], Lee).

Regarding Claims 25 and 33, Lee discloses a storage system, wherein the processor is further configured to identify the shard volume within a group of shard volumes based on load information ([0072], Lee).

Regarding Claims 26 and 34, Lee discloses a storage system, wherein the processor is further configured to reallocate the plurality of shards across to another shard volume within the group of shard volumes based on the load information ([0127]-[0130], Lee).

Regarding Claims 27 and 35, Lee discloses a storage system, wherein the processor is further configured to identify the file volume within a group of file volumes (Fig. 4, f1, f2, Lee).

Regarding Claims 28 and 36, Lee discloses a storage system, wherein the file metadata comprises a file size and a maximum data length for a shard ([0147]-[0151], Lee).

Regarding Claims 29 and 37, Lee discloses a storage system, wherein the directory volume corresponds to a first storage space and the file volume corresponds to a second storage space that is separate from the first storage space (Fig. 4, 210-240, and [0115], Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
September 1, 2022